NICHOLS, Judge,
concurring:
I agree with and join in the court’s decision except as specified. I add this concurrence largely because in Navajo Tribe v. United States, 218 Ct. Cl. 11, 586 F. 2d 192 (1978), I expressed the view that the court was again taking entirely too lightly the doctrine of strict construction of the consent to be sued, that the dropping out of Indian moral claims from our jurisdiction if they accrued after August 13, 1946, *107was no small matter and could be decisive in our adjudication of many Indian suits, and referred to the instant Mitchell case, which I expected to be hearing soon, as an example where the change might make a difference. After full acquaintance with the briefs and listening to oral argument, I am convinced that the present claims are legal as distinguished from moral, in the sense of our jurisdictional constraints. The distinction between law and equity is now effectively abolished and an equitable claim is legal and within our jurisdiction, or at least not excluded merely because of being equitable in the historic sense, as a claim by a beneficiary against a trustee surely is. It is excluded only to the extent it demands other than money relief. If the United States declares itself by statute to be trustee of another’s property, it assumes in my view an obligation to respond monetarily, in an action not sounding in tort, for maladministration of the property that deprives the beneficiary of its value. The standards of United States v. Testan, 424 U.S. 392 (1976) and Eastport Steamship Corp. v. United States, 178 Ct. Cl. 599, 372 F.2d 1002 (1967) are met. The claim is founded on an Act of Congress. We are not to second guess the defendant’s officials every time hindsight says they made mistakes, surely, but the precise standard of review remains to be determined.
Many have misunderstood the decision in United States v. Jones, 131 U.S. 1 (1889). It construed the newly passed Tucker Act (Act of March 3, 1887, 24 Stat. 505) which stated that the Court of Claims (concurrent with circuit and district courts respecting small claims) should have jurisdiction of "all claims” in specified categories "in respect of which claims the party would be entitled to redress against the United States either in a court of law, equity, or admiralty, if the United States were suable.” The plaintiff was suing for specific performance of a contract to sell land. The Court held, largely by reference to the provisions for payment of judgments, and out of inability to conceive this court telling the Executive Branch what to do, that the reference to equity extended the jurisdiction of this court to claims for money arising out of "equitable and maritime, as well as legal demands,” p. 18, the issuance of money decrees as well as money judgments, but did not provide for other than money relief. An equity court, in *108those days, might decree the payment of money, as a law court entered judgment. Thus clearly a suit in equity could have been brought here if its end as pursued was a money decree. Justices Miller and Field, dissenting, thought this even so gutted the statute, with which many since have agreed, but it did not deprive the "equity” language of all meaning. That would have been an unlikely thing for the Court of those days to do. The defendant in United States v. Milliken Imprinting Co., 202 U.S. 168 (1906) made the same mistaken argument made here, that the Court of Claims had no equity jurisdiction, citing Jones, p. 169. The suit was to reform a contract and enforce it as reformed, which the Court of Claims had done, 40 Ct. Cl. 81 (1904). It held it had equity power to reform the contract. The Supreme Court affirmed (as to jurisdiction) through Mr. Justice Holmes, saying it was making "a fairly liberal interpretation of the Act,” p. 173. The reference to courts of equity has now been removed by recodifiers from the Tucker Act, but this only reflects the end of courts of equity as separate institutions and has never been held to effect a reduction in the scope of the consent to be sued. Thus, if it will please the defendant, we can say the Indians here are suing, as they may, for a money decree instead of for a money judgment. Mr. Justice Holmes thought he was being liberal, and he would appear to have been somewhat out of sympathy with the doctrine of strict construction of the consent to be sued, but in this instance he was only using the loophole carefully left open by the majority opinion in that nonpariel of strict construction decisions, United States v. Jones, supra.
I read our own decision in Klamath and Modoc Tribes v. United States, 174 Ct. Cl. 483, 488 (1966) as in accord with the foregoing, but categorizing a suit for an accounting as other than a claim for money. In the historical view, the decision may well be seen as an instance of very strict construction of the consent to be sued.
Defendant cites United States v. King, 395 U.S. 1, 2-3 (1969) and United States v. Testan, 424 U.S. at 398, 403-04, for the proposition that relief, even money relief, would "entail the use of equitable jurisdiction which Congress has not seen fit to confer upon the Court of Claims.” Brief at 19. It is true that some language in those two decisions, *109taken out of context, supports defendant’s argument, but the context shows the Court was referring to "equitable jurisdiction” in the sense of other than monetary relief. The citation of United States v. Jones, supra, in King at p. 3, shows that this is so. The modern Court, citing Jones, could not have overlooked that the Jones Court was interpreting a statute, the Tucker Act, that expressly conferred equitable jurisdiction, and nullified it only so far as construed to authorize other than monetary relief, reaffirming it within that limitation.
I should add that in concurring in the court’s opinion, I do not include the proposition implied in the text for fn. 13 and ff. In my view, the doctrine of strict construction of the consent to be sued is relaxed little if at all by the fact, so far as it is the fact, that the claimant has no other remedy. No claimant can be said to be wholly without a remedy as long as Congress sits. Congress has always reserved, and still reserves, adjudication of many claims for itself, and historically, Indian claims have often been in that category. Statements by courts to palliate instances of strict construction as in Klamath and Modoc, supra, cannot alter that fundamental fact. The converse is true, that creation of a later remedy elsewhere may signal an intent to withdraw or revoke an earlier consent to be sued here, as in Matson Navigation Co. v. United States, 284 U.S. 352 (1932)(admiralty claims). The Testan reasoning referred to in fn. 13 is somewhat in that category. I deem the result here does not require that kind of analysis and is fully consistent with the doctrine of strict construction of the consent to be sued, whether or not the Indians have any other remedy under present law, short of Congress.